
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1017
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend the Department of Veterans Affairs
		  Health Care Programs Enhancement Act of 2001 and title 38, United States Code,
		  to require the provision of chiropractic care and services to veterans at all
		  Department of Veterans Affairs medical centers and to expand access to such
		  care and services.
	
	
		1.Short titleThis Act may be cited as the
			 Chiropractic Care Available to All
			 Veterans Act.
		2.Program for
			 provision of chiropractic care and services to veteransSection 204(c) of the Department of Veterans
			 Affairs Health Care Programs Enhancement Act of 2001 (38 U.S.C. 1710
			 note) is amended—
			(1)by inserting
			 (1) before The program; and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)The program shall be carried out at
				not fewer than 75 medical centers by not later than December 31, 2011, and at
				all medical centers by not later than December 31,
				2013.
					.
			3.Expanded chiropractor
			 services available to veterans
			(a)Medical
			 servicesParagraph (6) of
			 section
			 1701 of title 38, United States Code, is amended by adding at
			 the end the following new subparagraph:
				
					(H)Chiropractic
				services.
					.
			(b)Rehabilitative
			 servicesParagraph (8) of such section is amended by inserting
			 chiropractic, after counseling,.
			(c)Preventive
			 health servicesParagraph (9) of such section is amended—
				(1)by redesignating
			 subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively;
			 and
				(2)by inserting after
			 subparagraph (E) the following new subparagraph (F):
					
						(F)periodic and preventative chiropractic
				examinations and
				services;
						.
				
	
		
			Passed the House of
			 Representatives May 24, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
